Citation Nr: 0825917	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO. 05-23 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Nona M. Robinson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1980.

This matter was last before the Board of Veterans' Appeals 
(Board) in May 2007, on appeal from an April 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Little Rock, Arkansas, which denied the 
benefit sought on appeal. The veteran appeared before the 
undersigned Veterans Law Judge in July 2006. In May 2007, the 
Board issued a decision denying service connection for post 
traumatic stress disorder, entitlement to an increased 
evaluation for hypertension, and entitlement to a total 
evaluation based on individual unemployability. 

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in a 
Joint Motion for Remand dated in February 2008, the Court 
vacated that part of the Board's May 2007 decision denying 
service connection for post traumatic stress disorder and 
remanded the case for further proceedings. The case was 
subsequently returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

This claim has been remanded because, pursuant to the 
agreement of the parties, the Court found that the veteran 
was not provided with a VA examination to determine the 
nature and etiology of any psychiatric disorders. See Joint 
Motion for Remand, pages 2-3. Therefore, a remand is in order 
to schedule the veteran for a psychiatric examination.



A matter of clarification in this regard is warranted. In a 
May 2008 submission to the Board, the veteran through counsel 
stated that:

" . . . the "Board should acknowledge the 
existence of a current psychiatric disorder and 
schedule (the veteran) for an examination, as part 
of its duty to assist, to determine the severity 
and etiology (the veteran's) PTSD condition."

(Italics added).

However, examination of the joint motion for remand as made 
part of the Court's order indicates that VA did not concede 
that the veteran has PTSD linked to military service, or that 
an examination as to its severity be conducted. 

As to the question of a diagnosis, the parties stipulated 
that the veteran "has not been afforded an examination to 
ascertain whether he, in fact, suffers from PTSD, and the 
Board did not address whether such an opinion was required." 
Thus, while the veteran has been reported by various 
examiners to have PTSD related to some experience during 
military service, the question of a diagnosis remains 
pending.

The question of severity of the claimed disorder is not 
presently under review and is not currently relevant. 
Further, the parties before the Court did not agree to an 
examination with a view towards determination of such 
severity. Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) (Observing 
that evidence of the veteran's current condition is not 
generally relevant to the issue of service connection, 
absent some competent linkage to military service). 

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 



Requisite for a grant of service connection for PTSD is 
medical evidence establishing a diagnosis of the disorder; a 
link, established by medical evidence, between current 
symptoms and in-service stressors; and credible supporting 
evidence that the claimed in-service stressors occurred. 38 
C.F.R. 
§ 3.304(f) (2007).

As here in part, if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident. Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy. 
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. 38 C.F.R. § 3.304(f)(3). 

However, VA will not deny such claims without: (1) first 
advising veterans that evidence from sources other than a 
veteran's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. Id.

The regulation specifically provides that VA "may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred." Id. 

Although the following summary of the evidence does not 
relieve the VA examiner from conducting a comprehensive 
review of the claims folder, the following evidence of record 
is noted. 



The veteran has asserted four claimed incidents which he 
argues caused PTSD. The dates and units of assignment in 
these summaries can be gleaned from various service personnel 
and medical records:

1. At some point between 1973 to 1976, while he was 
assigned to 603rd Transportation Company, or the 
565th Medical Company, or Company C, 34th Engineer 
Battalion in Fort Polk, Louisiana, the veteran was 
sexually assaulted in his barracks shower by a 
female soldier of unknown name, rank and unit. The 
veteran asserts that this female soldier banged on 
his barracks room door, entered the room, either 
grabbed the towel in which the veteran had wrapped 
himself or the towel fell to the floor, then forced 
the veteran to the floor and attempted to remove 
her clothes. According to the veteran, the unknown 
female soldier then started biting him and kissing 
him; 

2. At some point between 1973 to 1976, while he was 
assigned to 603rd Transportation Company, or the 
565th Medical Company, or Company C, 34th Engineer 
Battalion in Fort Polk, Louisiana, the veteran was 
in proximity to the suicide of another soldier who 
shot himself in the head with a .22 caliber 
firearm;

3. At some point between 1973 to 1976, while he was 
assigned to 603rd Transportation Company, or the 
565th Medical Company, or Company C, 34th Engineer 
Battalion in Fort Polk, Louisiana, the wife of one 
of the veteran's subordinates who may have been 
distraught about not receiving time off, shot and 
killed their infant in the solder's trailer home 
off post; 




4. At some point between 1976 to September 1977, 
while he was stationed in Berlin and West Germany, 
assigned to Headquarters and Headquarters Company, 
2d Battalion, 81st Armored Regiment; or attached to 
Headquarters and Headquarters Company, 2d 
Battalion, 37th Armored Regiment, the veteran saw 
the body of a dead soldier who had committed 
suicide by jumping from an upper story window to a 
basement of the barracks. The veteran presently 
cannot recall the dead solder's name, although the 
veteran reported that the dead soldier worked on 
his shift;

Hearing transcript, pages 7 to 16. 

Apart from a notation in the veteran's pre-separation 
physical examination report of medical history, where the 
veteran endorsed then having or having had "nervous trouble 
of any sort," the veteran's service medical records reflect 
no treatment or complaint of any mental abnormality.

As to disciplinary actions, the record indicates that in 
April 1977, while stationed in Germany, the veteran received 
non-judicial punishment under Article 15 of the Uniform Code 
of Military Justice for possession of hashish. There is also 
noted in his report of personnel actions a period of two day 
of absence without authority, from September 22 through 24, 
1975. 

The veteran's military personnel record also indicates that 
he was promoted from pay grade E-1 to pay grade E-5 during 
his service tenure. In April 1979, approximately one year and 
2 months prior to his discharge, the veteran was recommended 
for promotion to the pay grade of E-6. 

The veteran's military personnel record also contains copies 
of his Enlisted Efficiency Reports, dated from January 1973 
to his discharge. Throughout this period, the veteran was 
evaluated by his immediate superiors as "outstanding" or 
"excellent" when those descriptive terms were used by the 
service department; or "ranks with very best," "superior 
to most," or "exceeds or meets duty requirements" when 
those descriptive terms were adopted approximately in 
February 1975 as evidenced by a report dated for the period 
from February 1975 to November 1976. The only exception of 
record is in a report then dated, indicating that as to being 
"successful with working with others (ability to work in 
harmony with others)" the veteran "needs (some) 
improvement." 
 
Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and ask him to specify any and all 
medical care providers who treated him 
for any psychiatric conditions, to 
include PTSD. The RO/AMC should then 
obtain and associate with the claims file 
any records identified by the veteran 
that are not already in the claims file. 
The RO/AMC should ensure that all VA 
medical treatment records are associated 
with the file.

Contemporaneous with its effort in 
paragraph 1,    above, the RO/AMC 
will afford the veteran an 
additional opportunity to provide 
any further evidence as to his 
claimed stressors, including that 
information as provided for in 38 
C.F.R. § 3.304(f)(3), namely but not 
limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, 
or clergy. Evidence of behavior 
changes following the claimed 
assault is one type of relevant 
evidence that may be found in these 
sources. Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, 
but are not limited to: a request 
for a transfer to another military 
duty assignment; deterioration in 
work performance; substance abuse; 
episodes of depression, panic 
attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes. 
38 C.F.R. § 3.304(f)(3). 

2. After the passage of a reasonable 
amount of time or upon receipt of the 
veteran's response, the veteran should be 
afforded a psychiatric examination, to 
ascertain the nature and etiology of any 
psychiatric disorder that may be present, 
including the validity of any PTSD 
diagnosis within the criteria as set 
forth in the applicable edition of the 
Diagnostic and Statistical Manual. Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished. 

a. A clear rationale for all 
opinions is required, to include a 
discussion of the facts and medical 
principles involved. The claims 
folder, and a copy of this remand, 
will be made available to the 
examiner for review in conjunction 
with the examination, and the 
examiner must acknowledge receipt 
and review of these materials in any 
report generated as a result of this 
remand. The examiner must state the 
medical basis or bases for any 
opinions rendered. After a review of 
the claims folder and conducting any 
appropriate interviewing of the 
veteran or conducting any 
appropriate clinical and diagnostic 
testing, the examiner must respond 
to both of the following inquiries:

(1) Does all evidence of 
record, including that in the 
veteran's military health and 
personnel records and that of 
post-service history, indicate 
that a personal assault 
occurred?

(2) Apart from the inquiry in 
paragraph a, immediately above, 
does the veteran have PTSD as a 
result of any claimed incident 
of military service? If so, 
what is the stressor or 
stressors underlying such a 
diagnosis?

If the examiner is unable to so state 
without resort to speculation, he or 
she should so state. The RO/AMC should 
ensure that any clinical studies 
deemed necessary by the examiner or 
otherwise required are conducted.

3. Upon receipt of any VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided. If 
information is deemed lacking, the RO 
should refer the report to the VA 
examiner for corrections or additions. 
See 38 C.F.R. § 4.2.

4. The RO should take such additional 
development action as it deems proper 
with respect to the claim of service 
connection for PTSD, including any other 
appropriate medical examinations and 
testing, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. 

Thereafter, the AMC/RO should consider all of the evidence of 
record and re-adjudicate the veteran's claim. The 
readjudication should reflect consideration of all the 
evidence of record and be accomplished with application of 
all appropriate legal theories. If the benefit sought on 
appeal remain denied, the veteran and his representative, 
should be provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all relevant action 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal. An appropriate 
period of time should be allowed for response.

No action is required of the veteran until further notice is 
obtained. However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development directed by the 
RO, is necessary for a comprehensive and correct adjudication 
of his claim(s). 38 C.F.R. 
§ 3.655(b). The veteran's cooperation in the RO's efforts is 
both critical and appreciated. However, the veteran is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

The veteran is further advised that while the VA is obligated 
to assist a claimant in the development of a claim, there is 
no duty on the VA to prove the claim. If a claimant wishes 
assistance, he cannot passively wait for it in circumstances 
where he should have information that is essential in 
obtaining the putative evidence. Wamhoff v. Brown, 8 Vet. 
App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991). The law also provides 
that a claimant for VA benefits has the responsibility to 
present and support the claim. 38 U.S.C. § 5107(a). 

As to his obligation to present and support the claim, the 
veteran is advised that he should make every effort to assist 
the RO/AMC in the time allotted to provide substantiating 
information of his stressors. This includes, but is not 
limited to, the names, ranks, and organizations of witnesses; 
the specific dates and locations of such occurrences and any 
other corroborating information he can provide. The quality 
and thoroughness of VA's efforts to substantiate the claimed 
stressors is in large part dictated by the comprehensiveness 
of the veteran's response, and the veteran is advised to 
fully cooperate in this effort.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).




